Citation Nr: 1226323	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  08-34 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick Mulqueen, Law Clerk









INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1969 to September 1971.  The Veteran also served in the National Guard until at least 1989. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in November 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

The claims of service connection for a bilateral hearing loss disability and for tinnitus are REMANDED to the RO via the Appeals Management Center in Washington, DC.  

REMAND

The Veteran seeks service connection for a hearing loss disability and for tinnitus due to noise exposure as a helicopter pilot in service.  

Although the Veteran did not have an audiogram on separation from active duty in 1971, an audiogram in 1972 less than a year after service for a flight physical showed a threshold shift of 20 decibels at several frequencies in the right and left ears.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of impaired hearing loss, but necessarily a hearing loss disability for the purpose of VA disability compensation.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).







The Veteran also had audiograms after 1972 and to 1989 for flight status with the National Guard.  The audiograms are inconsistent as some document threshold shifts above 20 decibels while others do not.  

The Veteran was afforded a VA audiometric examination in January 2007, which established a current bilateral hearing disability under 38 C.F.R. § 3.385.

The VA examiner expressed the opinion that the Veteran's current hearing loss was not due to military service because pre-service and post-service audiometric data indicated hearing to be within normal limits.  The opinion did not account for evidence of impaired hearing immediately following service, albeit not a hearing loss disability under 38 C.F.R. § 3.385.  In other words, the Veteran did not have "normal" hearing shortly after service.  The Board therefore finds the opinion inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the Veteran's prior medical history and examinations so that the Board's evaluation of the claimed disability will be a fully informed one). 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a health-care provider, who has not previously examined the Veteran to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent) or less likely than not (probability less than 50 percent) that the Veteran's current bilateral hearing loss disability and tinnitus are related to noise exposure in service. 




In formulating the opinion, the VA examiner is asked to explain the clinical significance of the following:

The August 1972 audiogram with threshold shifts of 20 decibels in each ear at several frequencies from the in-service audiogram in July 1970. 

The audiograms in August 1972, December 1973, December 1974, December 1977, June 1985, December 1986, December 1988, and December 1989 that showed threshold shifts above 20 decibels at certain frequencies in each ear.  And the audiograms in December 1981 and January 1986 that did not show a threshold shift above 20 decibels.

If, however, after a review of the record, an opinion on is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot rendered because there are several potential etiologies, when the Veteran's noise exposure in service is not more likely than any other etiology related to the current hearing loss disability and tinnitus that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file should be made available to the examiner. 






2.  After completing the above development, adjudicate the claims.  If the benefit sought is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


